Granger, J.
1 I. The defendant company issued to the plaintiff its policy against loss by fire on certain personal property in a house in Sioux City. In April, 1894, a fire destroyed and damaged said property, to recover for which this action is brought. There is a complaint that the court permitted evidence to prove the loss of such articles as books and games, writing material, penholders, inkstand, child’s swing and child’s walker. The following is the provision of the policy specifying the property insured: “One thousand five hundred dollars on household furniture, useful and ornamental, family wearing apparel, sewing machines, silver and plated ware, watches and jewelry, pictures, paintings, engravings, photographs, mirrors, and their frames (at not exceeding cost), statuary and casts, ornaments, and other articles of virtu, musical instruments, printed books, bound and sheet music, trunks and traveling bags, fuel, family stores, fishing tackle, and firearms, all contained in the two-story frame dwelling situated at and known as No. 8021 Nebraska Street, Sioux City, Iowa.” It seems to us that the articles are included in the terms used in the policy, “household furniture, useful. and *404ornamental,” would embrace much of it. The term “household,” as a qualifier, is defined: “Belonging to the house and family; domestic, as household furniture.” That term, with the term “family stores,” clearly comprehend such articles as may not be included elsewhere. It is the evident intention in such policies, by the use of such terms, to embrace what is kept in the family for use in the way of the articles objected to.
2 II. There is a complaint.as to the sixth instruction of the court, wherein it told the jury that to entitle plaintiff to recover he must establish that the property, or some portion, was destroyed by fire on or about April 17, 1894. It is said the instruction omits to state that the fire was without fault of plaintiff, and it is said that fact is nowhere expressad in the instructions. In the preceding instruction the jury is told that, to entitle plaintiff to recover, he must establish the material allegations of his petition. And preceding that, the court specified the allegations, including the fact of the fire occurring “without his fault.” It seems to have been the purpose of the sixth instruction to, in a brief way, enumerate the facts to be established; and the words “without his fault” being used to show the manner of the loss or of the fire occurring, do not deal with an independent fact. And, with what had been said before in the instructions, we think-the jury could not have failed to know that the fire must have been without the' fault of the plaintiff. Such a fact would almost naturally be understood. No clearer instruction was asked, and there was no error.
*4053 *404III. A provision of the policy required that, if there was a loss under the policy, the plaintiff should submit to an examination under oath, which he did; and it is claimed that he made statements that were false, and that such statements avoided the policy. *405The court instructed that, for such statements to render the policy void, they must have been made intentionally, knowing them to be false; that there must have been an intent to defraud. This is thought to be an error. It is said the company had the right to the truth about'every matter that was material. It is certainly true that the company had a right to the truth, as far as the assured was able to give it; but there is no provision of the contract that subjects him to such a forfeiture as is claimed for an unintentional misstatement of fact. See Erb v. Insurance Co., 98 Iowa, 606 (67 N. W. Rep. 583). The following authorities, cited by appellee, support the rule adopted by the court: Claflin v. Insurance Co., 110 U. S. 81 (3 Sup. Ct. Rep. 507); Insurance Co. v. Summerfield (Miss.) 13 South. Rep. 253; Insurance Co. v. Starr (Tex. Sup.) 12 S. W. Rep. 45; Insurance Co. v. Vaughan (Va.) 14 S. E. Rep. 754; Wood, Fire Ins. (Ed. 1878), section 429. It is thought that Siltz v. Insurance Co., 71 Iowa, 710 (29 N. W. Rep. 605), aids appellant’s view, but it does not. The policy in that case guarded the company against frauds or attempts to defraud, and importance seems to be attached to the mere attempt at fraud. But the meaning of fraud is lost sight of. It is an intentional wrong, and not a mere mistake. We are not cited to an authority holding to the rule of appellant’s contention.
*4064 *405Appellant refers in argument to some particulars of misstatement in the examination. Plaintiff stated that in the house were some small oil paintings, costing six dollars, purchased of Mrs. Wilson. Mrs. Wilson states: “I never, what you would call sold him, pictures at any time. I gave his wife eleven painting lessons, — if I remember right, at fifty cents a lesson,— (ind she painted some on oil paintings, and I painted. *406the rest of the pictures, and Mrs. Huston got the pictures. That is all the deal I ever had with D. B. Huston or his wife about oil paintings.” There are other statements, made by the plaintiff on the examination, that are contradicted by other evidence, but nothing' to warrant us in saying that the jury did not properly determine the facts as to the statements being fraudulent under the instructions. It does not appear, that the misstatement was intentional, if it was such; nor does it seem that the fact in dispute is material. Much importance is attached to the fact that plaintiff stated on his examination that he bought a square piano for five hundred dollars of Yose & Sons, when by other evidence it is made to appear that the piano was given to his wife by her father. There is no conflict as to the piano being there, or the loss; but it is as to whether he or his wife owned it, and who bought it. There could be no fraud on defendant as to either fact. The policy covered, by its terms, household furniture, musical instruments, etc., in a certain house, and was as applicable to such an article belonging to the wife as to him. We do not find in the policy a limitation as to. ownership that would obviate the claim for such an article owned by the wife. The jury might well find, that in the statements there was no purpose to defraud, even if incorrect, as to certain particulars.
5 Appellant argues some fifteen assignments together, in which it is claimed that there was error as to the admission of evidence, and particularly as to the value of certain articles; as that a table was worth twelve dollars. It is said he should have been required to state the market value at the time of the loss. That is presumably what is meant. A cross-examination would disclose just what was intended, if doubts existed. The instruction. *407fixed the measure of recovery at the reasonable market value of the property. There is no error in the record, and the judgment is affirmed.